
	
		II
		112th CONGRESS
		1st Session
		S. 1767
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Mr. Merkley (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to prohibit the
		  distribution of any check or other negotiable instrument as part of a
		  solicitation by a creditor for an extension of credit, to limit the liability
		  of consumers in conjunction with such solicitations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deceptive Loan Check Elimination
			 Act.
		2.Unsolicited loan
			 checks prohibited
			(a)In
			 generalChapter 2 of the Truth in
			 Lending Act is amended by striking section 132 (15 U.S.C. 1642) and
			 inserting the following:
				
					132.Issuance of
				credit cards and unsolicited loan checks
						(a)Application or
				request required for issuance of credit cardsNo person may issue
				a credit card, except in response to a request or application for such credit
				card, other than a credit card in renewal of, or in substitution for, an
				accepted credit card.
						(b)Unsolicited
				loan checks prohibitedNo person may extend any consumer credit
				which is otherwise subject to this title through the use by the consumer of a
				check or other negotiable instrument that the creditor has sent to the consumer
				in connection with a solicitation by the creditor for an extension of consumer
				credit, unless the consumer submitted a written application for, or otherwise
				requested in writing, the extension of credit before the date on which the
				creditor sent the check or negotiable instrument.
						(c)Look-Alike
				checksA certificate,
				voucher, or other nonnegotiable instrument provided to a consumer in connection
				with a solicitation for an extension of credit that has the appearance of a
				check or other negotiable instrument is not an application or request for an
				extension of credit for purposes of this section.
						(d)Liability of
				consumer
							(1)Liability of
				consumerA consumer shall not be liable for—
								(A)the principal
				amount of a check or other negotiable instrument sent to the consumer in
				violation of this section; or
								(B)any interest,
				fee, or penalty charged in connection with such check or negotiable
				instrument.
								(2)Information on
				consumerNo information relating to the liability of a consumer
				alleged by a creditor to have been established through a check or other
				negotiable instrument sent by a creditor to the consumer in violation of
				subsection (b) may be reported to or received by any consumer reporting agency
				or included in any consumer report (as those terms are defined in section 603
				of the Fair Credit Reporting Act (15
				U.S.C. 1681a)).
							(e)RegulationsNot
				later than 6 months after the date of enactment of the
				Deceptive Loan Check Elimination
				Act, the Board shall prescribe final regulations to implement
				this section.
						
			(b)Clerical
			 amendmentThe item relating to section 132 in the table of
			 sections for chapter 2 of the Consumer Credit
			 Protection Act is amended to read as follows:
				
					
						132. Issuance of credit cards and
				unsolicited loan
				checks.
					
					.
			(c)Scope of
			 applicationThe requirements of this Act and the amendments made
			 by this Act shall apply to solicitations for extensions of credit made to
			 consumers after the date of enactment of this Act.
			
